


FBR & CO.
2013 PERFORMANCE SHARE UNIT PROGRAM
(Effective March 11, 2013)
 
FBR & Co., a corporation existing under the laws of the Commonwealth of Virginia
(the “Company”), hereby establishes and adopts the following 2013 Performance
Share Unit Program (the “Program”) under the Stock Plan.  Awards granted under
the Program shall be granted as “Performance Awards” under the Stock
Plan.  Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in Section 2.
 
1. Purposes of the Program
 
   The purposes of the Program are to further the long-term growth of the
Company by providing long-term incentives in respect of the Company’s Common
Stock to certain key employees of the Company and its Subsidiaries who will be
largely responsible for such growth, and to assist the Company and its
Subsidiaries in retaining key employees of experience and ability.
 
2. Definitions
 
   For purposes of the Program, in addition to the terms otherwise defined in
the Program, the following terms shall have the meanings as set forth below:
 
(a) “Award” shall mean any grant pursuant to Section 6 of Performance Share
Units to a Participant.
 
(b) “Award Agreement” shall mean the written agreement evidencing the grant of
an Award to a Participant.
 
(c) “Board” shall mean the Board of Directors of the Company.
 
(d) “Cause” shall mean, unless otherwise expressly provided in an Award
Agreement, (i) conviction of, or plea of guilty or nolo contendere by, the
Participant for committing a felony under federal law or the law of the state in
which such action occurred, (ii) willful and deliberate failure on the part of
the Participant to perform his or her employment duties in any material respect,
(iii) dishonesty in the course of fulfilling the Participant’s employment
duties, or (iv) a material violation of the Company’s ethics and compliance
policies.  Notwithstanding the general rule of Section 3, following a Change in
Control, any determination by the Committee as to whether Cause exists shall be
subject to de novo review.
 
(e) “Change in Control” shall have the meaning set forth in the Stock Plan.
 
(f) “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
Treasury regulations thereunder.
 
(g) “Common Stock” shall mean the common stock, par value $0.001 per share, of
the Company.
 
(h) “Disability” shall mean permanent and total disability entitling the
Participant to receive (but for any waiting periods) benefits under the
Company’s Long-Term Disability Plan applicable to the Participant.
 
(i) “Effective Date” shall mean the date the Program is approved by the
Committee.
 
(j) “Good Reason” shall mean, unless otherwise expressly provided in an Award
Agreement, the occurrence of any of the following events during the two-year
period following a Change in Control:  (i) the assignment to the Participant of
duties materially inconsistent with the Participant’s position and title as in
effect immediately prior to the Change in Control, or a material diminution in
such position, title, or duties; (ii) a material reduction in the Participant’s
annual base salary from that in effect immediately prior to the Change in
Control; or (iii) relocation of the Participant’s primary workplace, as in
effect immediately prior to the Change in Control, resulting in a material
increase in the Participant’s commute to and from the Participant’s primary
residence (for this purpose an increase in the Participant’s commute by 40 miles
or more shall be deemed material).  In order to invoke a termination for Good
Reason, the Participant shall provide written notice to the Company of the
existence of one or more of the conditions described in clauses (i) through
(iii) within 90 days following the initial existence of such condition or
conditions, and the Company shall have 30 days following receipt of such written
notice (the “Cure Period”) during which it may remedy the condition.  In the
event that the Company fails to remedy the condition constituting Good Reason
during the Cure Period, the Participant must terminate employment, if at all,
within 90 days following the Cure Period in order for such termination to
constitute a termination for Good Reason.  The Participant’s mental or physical
incapacity following the occurrence of an event described above in clauses (i)
through (iii) shall not affect the Participant’s ability to terminate employment
for Good Reason.
 
(k) “Performance Goal” shall mean, with respect to an Award, the performance
goal(s) established by the Committee for an Award that are required to be
satisfied for the recipient of such Award to earn all or a portion of the
Performance Share Units subject to such Award, as specified in the Award
Agreement.
 
(l) “Performance Period” shall mean the period established by the Committee and
set forth in an Award Agreement at the time any Performance Share Units are
granted during which the Performance Goals with respect to an Award are to be
measured.
 
(m) “Performance Share Unit” shall mean a grant of an opportunity to receive up
to the number of shares of Common Stock as determined by the Committee and
specified in the Award Agreement, with the actual number of shares of Common
Stock earned to be determined based on the level of achievement of the
Performance Goal for the applicable Performance Period as determined by the
Committee at the end of the Performance Period (or such earlier date in the
event of a Change in Control), subject to the Participant’s continued employment
through the Restriction Period except as otherwise provided in Section 9.
 
(n) “Restriction Period” shall mean, with respect to an Award, the period of
time as determined by the Committee and set forth in the Award Agreement during
which a Participant must continue to be employed by the Company in order to be
eligible to earn the Performance Share Units except as otherwise provided in
Section 9.
 
(o) “Retirement” shall mean a Participant’s Separation from Service at any time
when the sum of (i) the Participant’s age as of such Separation from Service
(rounded down to the nearest whole number) and (ii) the number of years of
continuous service with the Company or its Subsidiaries that the Participant has
completed prior to such Separation of Service (rounded down to the nearest whole
number) is equal to or is greater than 60; provided that the Participant has
completed at least five years of continuous service with the Company or its
Subsidiaries.
 
(p) “Section 409A Change in Control” shall mean a Change in Control that
constitutes a “change in the ownership” of the Company, a “change in the
effective control” of the Company or a “change in the ownership of a substantial
portion of the assets” of the Company, in each case within the meaning of
Section 409A.
 
(q) “Separation from Service” shall mean the Participant’s termination of
employment with the Company, its Subsidiaries, and with each member of the
controlled group (within the meaning of Section 414(b) or (c) of the Code) of
which the Company is a member.  Notwithstanding the foregoing, with respect to
any Award that constitutes a “nonqualified deferred compensation plan” within
the meaning of Section 409A of the Code, a Participant shall not be considered
to have experienced a “Separation from Service” unless the Participant has
experienced a “separation from service” within the meaning of Section 409A of
the Code.
 
(r) “Stock Plan” shall mean the FBR Capital Markets Corporation 2006 Long-Term
Incentive Plan or a successor plan thereto.
 
(s) “Subsidiary” shall mean (i) a corporation of which shares of stock having
ordinary voting power (other than stock having such power only by reason of the
happening of a contingency) to elect a majority of the board of directors or
other managers of such corporation are at the time owned, directly or
indirectly, through one or more intermediaries, by the Company, or (ii) in the
case of unincorporated entities, any such entity with respect to which the
Company has the power, directly or indirectly, to designate more than 50% of the
individuals exercising functions similar to a board of directors.
 
3. Administration of the Program
 
   The Program shall be administered by the Compensation Committee of the Board
(the “Committee”).  Subject to the provisions of the Program, the Committee
shall have exclusive power to select Participants and to determine the
allocations of Awards to be made to each Participant selected.  The Committee’s
interpretation of the Program and the Award Agreements shall be final and
binding on all parties concerned, including the Company and any
Participant.  The Committee shall have the authority, subject to the provisions
of the Program, to establish, adopt, and revise such rules, regulations,
guidelines, forms of agreements, and instruments relating to the Program as it
may deem necessary or advisable for the administration of the Program.  The
Committee may appoint in writing such person or persons as it may deem necessary
or desirable to carry out any of the duties or responsibilities of the Committee
hereunder and may delegate to such person or persons in writing such duties, and
confer upon such person or persons in writing such powers, discretionary or
otherwise, as the Committee may deem appropriate.  Any and all rights, duties,
and responsibilities of the Committee hereunder may be exercised by the Board in
lieu of the Committee, in the Board’s discretion.
 
4. Participation
 
   Participants in the Program shall be the individuals selected by the
Committee from among the officers and employees of the Company and its
Subsidiaries (the “Participants”).
 
5. Common Stock Subject to Awards; Adjustments
 
   All Awards shall be granted under the Stock Plan, and the Company shall
reserve for issuance a sufficient number of shares of Common Stock to satisfy
the Awards.  The Awards granted under the Program shall be subject to adjustment
consistent with Section 12.2 of the Stock Plan.
 
6. Awards
 
       (a) Grant of Awards.  Awards may be granted to Participants at such time
or times as shall be determined by the Committee.  The Committee shall determine
the number of Performance Share Units, if any, to be subject to an Award granted
to a Participant.  Each Award shall be evidenced by an Award Agreement, which
shall specify the Performance Goal required to be satisfied for the Participant
to earn all or a portion of such Award and the Restriction Period of such
Award.  Awards shall have such other terms, not inconsistent with the Program
and the Stock Plan, as shall be set forth in the Award Agreement.  For purposes
of the Awards, the definition of “Fair Market Value” in the Stock Plan shall
apply.
 
(b) Dividend Equivalents.  Each Performance Share Unit subject to an Award shall
earn Dividend Equivalents (as defined in the Stock Plan).  Any such Dividend
Equivalents shall be deemed to have been reinvested in additional Performance
Share Units (to be settled in shares of Common Stock), which additional
Performance Share Units shall be earned, vest, and be settled on the same terms
and conditions as the Performance Share Units subject to the original Award.
 
7. Change in Control
 
(a) Measurement of Performance.  Notwithstanding Section 11.2 of the Stock Plan,
in the event of a Change in Control, (i) the Performance Period with respect to
each outstanding Award (including those Awards held by any Participant who
incurred a Separation from Service prior to the Change in Control but did not
forfeit his or her Award, as provided under Section 9(a) below) shall end; (ii)
prior to such Change in Control, the Committee (as in effect prior to such
Change in Control) shall measure the level of achievement of the Performance
Goal based on the Company’s performance for the most recently completed fiscal
quarter prior to such Change in Control; and (iii) the number of Performance
Share Units earned by a Participant shall be determined and fixed based on the
greater of (A) the Company’s actual performance (as determined under the
preceding clause (ii)) and (B) the level of achievement resulting in 50% of the
Performance Share Units being earned, in each case, subject to any proration
that may apply for any Participant as provided under Sections 9(a) and 9(b)
below.  Following a Change in Control, a Participant shall not have any rights
with respect to the Performance Share Units that are not earned, and the
unearned portion of the Award shall be forfeited without consideration effective
as of such Change in Control.
 
(b) Conversion to Time Vesting Awards.  Notwithstanding Sections 11.2 and 11.3
of the Stock Plan, following a Change in Control, the number of earned
Performance Share Units subject to an Award of a Participant who has not
incurred a Separation from Service prior to such Change in Control shall be
subject to vesting based solely on the Participant’s continued employment with
the Company through the end of the Restriction Period except as otherwise
provided in Section 9.  Performance Share Units that are earned in connection
with a Change in Control shall be settled at such time as the Performance Share
Unit would be settled as set forth in Section 8 (i.e., as soon as practicable
after the end of the Restriction Period), subject to accelerated settlement upon
certain Separations from Service of the Participant during the two-year period
following the occurrence of a Section 409A Change in Control as set forth in
Section 9(b)(iv) of this Program.
 
8. Settlement of Awards
 
   Except as otherwise provided in Section 9(b)(iv), Awards shall be settled by
delivery of a share of Common Stock (or, in the Committee’s discretion, a cash
payment based on the per share Fair Market Value (as defined in the Stock Plan))
for each earned and vested Performance Share Unit subject to such Award as soon
as practicable after the end of the Restriction Period (and in no event later
than 75 days following the end of such Restriction Period).
 
9. Separation from Service
 
   Except as otherwise provided in this Section 9, all of a Participant’s Awards
for which the Restriction Period has not lapsed shall be forfeited effective as
of the date of the Participant’s Separation from Service.  Notwithstanding the
foregoing, a Participant’s Award shall continue to be eligible to be earned
following certain Separations from Service prior to a Change in Control and
following a Change in Control Awards earned (as determined under Section 7(a))
shall be subject to vesting in full or in part as specified below on an
accelerated basis upon the Participant’s Separation from Service prior to the
end of the Restriction Period as specified below, with settlement of any such
earned or vested Performance Share Units to occur at the times specified below:
 
(a) Prior to a Change in Control.
 
(i) Separation from Service Due to Death or Disability.  In the event of a
Participant’s Separation from Service prior to a Change in Control due to the
Participant’s death or Disability, the Award shall remain outstanding and the
Participant shall be eligible to earn the number of shares of Common Stock in
respect of an Award equal to the number of Performance Share Units that the
Participant would have earned based on the level of achievement of the
Performance Goal as determined by the Committee at the end of the Performance
Period in accordance with the terms of the applicable Award Agreement and on a
basis consistent with other Participants (or, upon a Change in Control, as
determined under Section 7(a)).  Such Performance Share Units shall be settled
at such time as the Performance Share Units would be settled in accordance with
Section 8, including after a Change in Control.
 
(ii) Separation from Service without Cause or Due to Retirement.  In the event
of a Participant’s Separation from Service prior to a Change in Control (A) by
the Company without Cause or (B) due to the Participant’s Retirement, the Award
shall remain outstanding and the Participant shall be eligible to earn the
number of shares of Common Stock in respect of an Award equal to the product of
(I) the number of Performance Share Units that the Participant would have earned
based on the level of achievement of the Performance Goal as determined by the
Committee at the end of the Performance Period in accordance with the terms of
the applicable Award Agreement and on a basis consistent with other Participants
(or, upon  a Change in Control, as determined under Section 7(a)), and (II) a
fraction, the numerator of which is the number of days that have elapsed during
the Restriction Period through the date of Separation from Service  and the
denominator of which is the total number of days in the Restriction Period with
respect to such Award.  Such Performance Share Units shall be settled at such
time as the Performance Share Units would be settled in accordance with
Section 8, including after a Change in Control.
 
(b) Following a Change in Control.  Notwithstanding Section 11.3 of the Stock
Plan:
 
(i) Separation from Service Due to Death or Disability.  In the event of a
Participant’s Separation from Service following a Change in Control due to the
Participant’s death or Disability prior to the end of the Restriction Period,
the Participant shall vest in the number of Performance Share Units subject to
such Award (as determined under Section 7(a)).  Such Performance Share Units
shall be settled in accordance with Section 9(b)(iv).
 
(ii) Separation from Service Due to Retirement.  In the event of a Participant’s
Separation from Service following a Change in Control due to the Participant’s
Retirement prior to the end of the Restriction Period, the Participant shall
vest in a number of Performance Share Units equal to the product of (A) the
number of Performance Share Units subject to such Award (as determined under
Section 7(a)) and (B) a fraction, the numerator of which is the number of days
that have elapsed during the Restriction Period through the date of Separation
from Service and the denominator of which is the total number of days in the
Restriction Period with respect to such Award.  Such Performance Share Units
shall be settled in accordance with Section 9(b)(iv).
 
(iii) Separation from Service without Cause or for Good Reason.  In the event of
a Participant’s Separation from Service following a Change in Control by the
Company without Cause or by the Participant for Good Reason prior to the end of
the Restriction Period, the Participant shall vest in the number of Performance
Share Units subject to such Award (as determined under Section 7(a)).  Such
Performance Share Units shall be settled in accordance with Section 9(b)(iv).
 
(iv) Settlement.  Any Performance Share Units that vest on an accelerated
basis  pursuant to Section 9(b)(i), Section 9(b)(ii), or Section 9(b)(iii) shall
be settled as follows:  (A) if the Participant’s Separation from Service occurs
during the two-year period following a Change in Control that is a Section 409A
Change in Control, such Performance Share Units shall be settled as soon as
reasonably practicable following the date of the Participant’s Separation from
Service; provided, however, that if such Separation from Service is due to a
reason other than the Participant’s death and the Participant is considered a
“specified employee” for purposes of Section 409A of the Code (as determined in
accordance with the methodology established by the Company as in effect on the
date of Separation from Service), settlement with respect to any such
Performance Share Units shall occur on the earlier of (x) the first day of the
seventh month following the Participant’s Separation from Service and (y) the
Participant’s death; and (B) if the Participant’s Separation from Service occurs
after the second anniversary of a Change in Control that is a Section 409A
Change in Control, such Performance Share Units shall be settled at such time as
the Performance Share Units would be settled in accordance with Section 8.  For
the avoidance of doubt, if the Participant’s Separation from Service occurs
after a Change in Control that is not a Section 409A Change in Control, any
earned and vested Performance Share Units shall be settled at such time as the
Performance Share Units would be settled in accordance with Section 8.
 
(c) Release and Non-Solicitation Agreement Requirement for Termination without
Cause or Due to Retirement prior to a Change in Control.  The opportunity to
continue to earn an Award or any portion thereof pursuant to Section 9(a)(ii)
shall be subject to the Participant’s delivery to the Company of an executed
release of claims against the Company and its affiliates in a form substantially
similar to the release of claims and employee non-solicitation agreement
attached hereto as Exhibit A (with such updates and modifications as the Company
determines are necessary) and the expiration (without the Participant revoking)
of any applicable non-revocation period set forth in such agreement no later
than 55 days from the date of Separation from Service; provided that, in the
event that such 55-day period begins and ends in different taxable years of the
Participant, any Performance Share Units earned under Section 9(a)(ii) shall be
paid in the later taxable year.
 
10. Dispute Resolution.
 
(a) In General.  All disputes, controversies, and claims arising between a
Participant and the Company concerning the subject matter of the Program or an
Award Agreement shall be settled by arbitration in accordance with the rules and
procedures of the American Arbitration Association (“AAA”) in effect at the time
that the arbitration begins, to the extent not inconsistent with the Program or
such Award Agreement.  The arbitration shall be conducted in accordance with the
AAA’s Commercial Arbitration Rules, as modified herein.  The location of the
arbitration shall be Arlington, Virginia or such other place as the parties to
the dispute may mutually agree.  In rendering any award or ruling, the
arbitrator or arbitrators shall determine the rights and obligations of the
parties according to the substantive and procedural laws of the Commonwealth of
Virginia, including federal law as applied in Virginia courts.  The arbitration
shall be conducted by an arbitrator selected in accordance with the aforesaid
arbitration procedures.  Any arbitration pursuant to this Section 10(a) shall be
final and binding on the parties, and judgment upon any award rendered in such
arbitration may be entered in any federal or state court having
jurisdiction.  The parties to any dispute shall each pay their own costs and
expenses (including arbitration fees and attorneys’ fees) incurred in connection
with arbitration proceedings, and the fees of the arbitrator shall be paid in
equal amounts by the parties.  The arbitration shall be conducted on a strictly
confidential basis, and the parties agree to take all steps necessary to protect
the confidentiality of the arbitration proceedings and materials, and in
connection with any such proceeding, agree to file any materials or documents
under seal.
 
(b) Waiver of Jury Trial.  As a condition to receipt of an Award under the
Program, a Participant and the Company shall waive, to the fullest extent
permitted by applicable law, any right either party may have to a trial by jury
in respect to any litigation directly or indirectly arising out of, under, or in
connection with the Program or any Award Agreement.
 
11. Clawback
 
   Notwithstanding any other provisions of this Program, the Stock Plan, or the
Award Agreement, in addition to any clawback or forfeiture provisions required
by law and applicable to the Company or its subsidiaries (including the
Dodd-Frank Wall Street Reform and Consumer Protection Act), if there is a
material negative accounting restatement of the Company’s financial statements,
the Board may seek reimbursement in respect of shares of Common Stock received
upon settlement of an Award hereunder to the extent the number of earned shares
is greater than the number of shares that would have been earned if determined
based on the restated financial results, or cause the forfeiture of Awards that
are still outstanding under this Program.  The clawback and forfeiture provision
set forth in this Section 11 shall be inapplicable from and after a Change in
Control.
 
12. Miscellaneous Provisions
 
       (a) Right to Awards.  No employee or other person shall have any claim or
right to be granted any Award under the Program.  No Participant shall have any
legally binding right with respect to any Award under the Program unless and
until the date of the actual delivery to the Participant of the Award Agreement
evidencing such grant.
 
(b) No Rights as Stockholders.  Until such time as a share of Common Stock is
issued to a Participant in respect of an Award, the Participants shall have no
rights as a stockholder (other than with respect to Dividend Equivalents as set
forth in Section 6(b)) or otherwise.
 
(c) Right of Discharge Reserved; Claims to Awards.  Nothing in the Program, nor
the grant of an Award hereunder, shall confer upon any Participant the right to
continue in the employment or service of the Company or any Subsidiary or affect
any right that the Company or any Subsidiary may have to terminate the
employment or service of any Participant at any time for any reason.  Except as
specifically provided by the Committee, the Company shall not be liable for the
loss of existing or potential profit from an Award granted in the event of
termination of an employment or other relationship.
 
(d) No Fractional Awards.  No fractional Awards shall be issued or delivered
pursuant to the Program or any Award Agreement, and the Committee shall
determine whether cash or other property shall be paid or transferred in lieu of
any fractional share of Common Stock in respect of an Award, or whether such
fractional share of Common Stock and any rights thereto shall be canceled,
terminated, or otherwise eliminated.
 
(e) Costs and Expenses.  All costs and expenses incurred in administering the
Program shall be borne by the Company.
 
(f) Unfunded Status of the Program.  The Program is intended to constitute an
“unfunded” plan for incentive compensation.  With respect to any payments not
yet made to a Participant by the Company, nothing contained herein shall give
any such Participant any rights that are greater than those of a general
creditor of the Company.  In its sole discretion, the Committee may authorize
the creation of trusts or other arrangements to meet the obligations created
under the Program; provided, however, that the existence of such trusts or other
arrangements is consistent with the unfunded status of the Program.
 
(g) Withholding Taxes.  The Company shall have the right to deduct from all
amounts and benefits otherwise payable to the Participant hereunder any federal,
state, local, or foreign income or employment taxes required, in the sole
judgment of the Company, to be withheld with respect to such payments and
benefits and to make such other arrangements with a Participant as it deems
appropriate with respect to any employment taxes required to be paid by the
Participant upon the earning or vesting of any Awards under the Program prior to
settlement.  To the extent permitted under the Stock Plan, the Participant may
elect to have any withholding obligation satisfied by surrendering to the
Company a portion of the shares of Common Stock that are issued or transferred
to the Participant upon the settlement of the Award (but only to the extent of
the minimum withholding required by law), and the shares of Common Stock so
surrendered by the Participant shall be credited against any such withholding
obligation at the Fair Market Value (as defined in the Stock Plan) of such
shares on the date of such surrender.
 
(h) Limits on Transferability.  Rights in respect of Awards under the Program
and shares of Common Stock covered by Awards under the Program, shall not be
pledged, encumbered, or hypothecated to, or in favor of, or subject to any lien,
obligation, or liability of a Participant to, any party, other than the Company
or any Subsidiary, nor shall such rights be assignable or transferable by the
recipient thereof, other than by will or the laws of descent and distribution or
pursuant to a qualified domestic relations order.
 
(i) Beneficiary.  Any payments on account of any Award under the Program of a
deceased Participant shall be paid to such beneficiary as has been designated in
writing by the Participant and delivered to the Company or, in the absence of an
effective designation, to the Participant’s estate.
 
(j) Relationship to Other Benefits.  No Award or payment under the Program shall
be taken into account in determining any benefits under any pension, retirement,
severance, profit sharing, group insurance, or other benefit plan of the Company
or any Subsidiary or affiliate thereof.
 
(k) Severability.  If any provision of the Program shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision (i) shall be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid, and/or enforceable, and
as so limited shall remain in full force and effect; and (ii) shall not affect
any other provision of the Program or part thereof, each of which shall remain
in full force and effect.  If the making of any payment or the provision of any
other benefit required under the Program shall be held unlawful or otherwise
invalid or unenforceable by a court of competent jurisdiction, such
unlawfulness, invalidity, or unenforceability shall not prevent any other
payment or benefit from being made or provided under the Program, and if the
making of any payment in full or the provision of any other benefit required
under the Program in full would be unlawful or otherwise invalid or
unenforceable, then such unlawfulness, invalidity, or unenforceability shall not
prevent such payment or benefit from being made or provided in part, to the
extent that it would not be unlawful, invalid, or unenforceable, and the maximum
payment or benefit that would not be unlawful, invalid, or unenforceable shall
be made or provided under the Program.
 
(l) Section 409A of the Code.  It is intended that the Awards under the Program
shall comply with an exemption to Section 409A of the Code, or in the absence of
complying with an exemption, comply with the provisions of Section 409A of the
Code and the Treasury regulations relating thereto (collectively,
“Section 409A”), and any exercise of authority or discretion hereunder by the
Company or the Committee shall comply with Section 409A.  Any payments that
qualify for the “short-term deferral” exception under Treasury Regulations
Section 1.409A-1(b)(4), the “separation pay” exception under Treasury
Regulations Section 1.409A-1(b)(9)(iii), or another exception under Section 409A
will be paid under the applicable exception to the greatest extent
possible.  Each payment of compensation under the Program will be treated as a
separate payment, and in no event may a Participant, directly or indirectly,
designate the calendar year of any payment under the Program.  Notwithstanding
any other provision of the Program to the contrary, if an Award under the
Program is determined to constitute a “nonqualified deferred compensation plan”
subject to Section 409A and if a Participant is considered a “specified
employee” for purposes of Section 409A (as determined in accordance with the
methodology established by the Company as in effect on the date of Separation
from Service), the delivery of shares of Common Stock with respect to any Award
that constitutes a “nonqualified deferred compensation plan” subject to
Section 409A that is otherwise due to the Participant under the Program during
the six-month period following his or her “separation from service” (as
determined in accordance with Section 409A) on account of his or her Separation
from Service shall be made to the Participant on (i) the first day of the
seventh month following the Participant’s Separation from Service or (ii) the
Participant’s death.
 
(m) Conflict and Interpretation.  In the event of any conflict between this
Program and the Stock Plan, this Program shall control.  In the event of any
ambiguity in this Program, or any matters as to which this Program is silent,
the Stock Plan shall govern, including, without limitation, the provisions
thereof pursuant to which the Committee has the power, among others, to
administer the Stock Plan and this Program.
 
13. Amendment or Termination of the Program
 
   The Committee, without the consent of any Participant, may, at any time and
from time to time, alter, amend, suspend, or terminate the Program or an Award
Agreement in whole or in part, as it shall deem advisable; provided, however,
that no such action shall adversely affect any rights or obligations with
respect to payment of any Awards theretofore granted under the
Program.  Notwithstanding the foregoing, the Committee shall have the right in
its sole discretion to terminate the Awards under this Program pursuant to and
in compliance with Treasury Regulations Section 1.409A-3(j)(ix) (taking into
account any arrangements required to be aggregated with the Awards under this
Program) in the event of a Section 409A Change in Control.
 
14. Effective Date
 
   The Program shall become effective on the Effective Date.
 
15. Law Governing
 
   The validity and construction of the Program and any Award Agreements entered
into thereunder shall be governed by the laws of the Commonwealth of Virginia,
but without giving effect to the choice or conflict of law principles thereof or
any other jurisdiction.
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
RELEASE OF CLAIMS AND NON-SOLICITATION AGREEMENT
 
In consideration of the benefits to be provided to the Participant pursuant to
Section 9(a)(ii) of the FBR & Co. 2013 Performance Share Unit Program (the
“Program”), to which Participant agrees Participant is not entitled until and
unless he executes this Release of Claims and Non-Solicitation Agreement (the
“Release”), Participant hereby agrees to the terms of this Release. Capitalized
terms used herein without definition shall have the meanings ascribed to such
terms in the Program.
 
Release of Claims.  Participant, for and on behalf of himself and his heirs and
assigns, hereby waives, releases and forever acquits and discharges FBR & Co.
(“FBR”) and its affiliates, principals, directors, officers, employees, and
representatives, past, present and future, and each of them from any and all
claims, known or unknown, which Participant has ever had or which Participant
has now, including, but not limited to, any claims of wrongful discharge, breach
of contract, tort claims, any discrimination or other claims under Title VII of
the Civil Rights Act of 1964, as amended, the Employee Retirement Income
Security Act, the Fair Labor Standards Act, or any other federal, state, or
local law relating to employment (including without limitation all claims
arising under laws or regulations prohibiting employment discrimination based
upon age, race, sex, religion, handicap, national origin, or any other protected
characteristics), employee benefits, including any rights or benefits under the
FBR 2006 Long-Term Incentive Plan (other than his or her rights in respect of
the Award under the Program), severance pay, bonuses, vacation pay, or the
termination of employment, or any other claims arising out of or relating to
Participant's employment, or the termination of Participant’s employment, with
FBR.
 
Participant also agrees that Participant is waiving any and all rights or claims
that Participant may have under the Age Discrimination in Employment Act
(“ADEA”).  Participant agrees that Participant’s waiver of any ADEA claims is
knowing and voluntary, and understands that Participant is forever releasing all
such claims.  Participant may, if desired, have a period of 45 calendar days to
consider whether or not to sign this Release.  Participant acknowledges that,
prior to the execution of this Release, Participant has had the opportunity to
consult with an attorney concerning Participant’s release of claims under the
ADEA.  Participant may revoke this Release within a period of seven (7) calendar
days following the execution of this Release.
 
Notwithstanding anything else herein to the contrary, this release shall not
affect, and Participant shall not waive: (i) rights to indemnification
Participant may have under (A) applicable law, (B) any other agreement between
Participant and FBR and its affiliates, and (C) as an insured under any
director’s and officer’s liability insurance policy now or previously in force;
(ii) any right Participant may have to obtain contribution in the event of the
entry of judgment against Participant as a result of any act or failure to act
for which both Participant and FBR or any of its affiliates or subsidiaries are
jointly responsible; (iii) Participants rights to benefits under
Section 9(a)(ii) of the Program, rights to vested benefits under any retirement
plan or deferred compensation plan, and rights under welfare benefit plans, all
of which shall remain in effect in accordance with the terms and provisions of
such plans; (iv) Participant’s rights as a stockholder of any of FBR or any of
its affiliates; or (v) any rights of Participant that by law may not be waived.
 
Participant agrees that Participant’s waiver of these claims is knowing and
voluntary, and understands that Participant is forever releasing such
claims.  Participant understands that Participant’s waiver does not apply to any
rights or claims that may arise after the effective date of this
Release.  Participant acknowledges that Participant has signed this Release in
exchange for adequate and valuable consideration that is in addition to anything
of value that Participant is entitled to receive from FBR absent this
Release.  Participant acknowledges that, prior to the execution of this Release,
Participant has had the opportunity to consult with an attorney concerning this
release of claims.
 
Non-Solicitation.
 
  As a condition to Participant’s right to continue to be eligible to earn an
Award or any portion thereof under the Program, during the Restricted Period and
until such Award is settled in accordance with Section 8 or Section 9(b)(iv), as
applicable, the Participant shall not, directly or indirectly, (i) solicit or
encourage to leave the employment or other service of the Company, or any of its
affiliates, any employee or independent contractor thereof; (ii) hire (on behalf
of the Participant or any other person or entity) any employee who has left the
employment of the Company or any of its affiliates within the twelve (12)-month
period that follows the termination of such employee’s employment with the
Company and its affiliates; or (iii) aid or assist in any manner whatsoever any
person, firm, corporation or other business in doing any of the things described
in clauses (i)–(ii) above.
 
Participant agrees that any breach by the Participant of the foregoing provision
would result in irreparable injury and damage to the Company for which money
damages would not provide an adequate remedy.  Therefore, if the Participant
breaches, or threatens to commit a breach of the non-solicitation provision set
forth herein, the Company and its affiliates, in addition to, and not in lieu
of, any other rights and remedies available to the Company and its affiliates
under law or in equity (including, without limitation, the recovery of damages)
and the cessation or forfeiture of any benefits otherwise available under the
Program, shall have the right and remedy to have such covenant specifically
enforced by any court having equity jurisdiction, including, without limitation,
the right to an entry against the Participant of restraining orders and
injunctions (preliminary, mandatory, temporary and permanent) against
violations, threatened or actual, and whether or not then continuing, of such
covenants.
 
The validity, interpretations, construction, and performance of this Release
shall be governed by the laws of the Commonwealth of Virginia without giving
effect to conflict of laws principles.
 
IN WITNESS WHEREOF, Participant has hereunto set Participant’s hand as of the
day and year set forth opposite his signature below.
 




 
 
DATE                                                           PARTICIPANT







A-
 
 
 
 
